ORDER
THOMAS G. FREY of METUCHEN, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the District of New Jersey to an indictment charging respondent with conspiracy to obstruct and affect interstate commerce by extortion, in violation of 18 U.S.C. § 1951(a) and wire fraud conspiracy, in violation of 18 U.S.C. § 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), THOMAS G. FREY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*8ORDERED that THOMAS G. FREY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that THOMAS G. FREY comply with Rule 1:20-20 dealing with suspended attorneys.